Per Curiam.

The order, insofar as it denied defendant’s motion for summary judgment, should be affirmed, without costs. Respondent neither appeared nor filed a brief. Insofar as said order denied other relief sought by defendant’s motion, appeal dismissed on the ground that to the extent of such denial said order was not appealable under section 154 of the New York City Municipal Court Code, and no permission for leave to appeal appears to have been granted. No opinion.
Concur—Pette, Di Giovanna and Brown, JJ.
Order affirmed, etc.